Opinion by
Judge Lindsay:
Appellant utterly failed to prove that he was in possession of the premises upon which he alleges the trespass was committed.
He also fails to show that he owned or held the legal title thereto, and in fact states that the title is in the heirs at law of his deceased *98brother and that he at most owned but' a ninth undivided interest. To maintain trespass it is necessary that the plaintiff shall show possession or title in himself.

Brown & Browning, for appellant.


Auxier, Bowles, Connelly, for appellee.

The court properly instructed the jury to find for appellees.
Judgment affirmed.